PER CURIAM
Defendant was charged in a seven count indictment and was convicted of attempted murder (Count I); theft in the first degree (Count III); recklessly endangering another person (Count IV); theft in the first degree (Count V); unauthorized use of a motor vehicle (Count VI); and possession of a controlled substance, marijuana (Count VII).1 He contends that the court erred in admitting evidence of criminal activity in which he engaged after the time of the actions which led to the indictment. We conclude that the evidence was relevant and that the court did not err in admitting it.
In his second assignment, defendant contends that the six convictions should have been merged into two convictions. The state concedes that the conviction of Count VI, unauthorized use of a motor vehicle, should merge with the conviction of the charge in Count V, which involved theft of the same vehicle. We agree with the state’s concession but disagree with defendant’s other contentions.
Conviction of unauthorized use of a motor vehicle (Count VI) vacated; otherwise affirmed.

 Defendant was acquitted of assault (Count II).